Cuyahoga App. No. 90184. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellants’ motion to consolidate this case with 2007-1821, Louden v. AW. Chesterton Co., Cuyahoga App. No. 90185,
It is ordered by the court that the motion is granted.
It is further ordered by the court that briefing in this case and 2007-1821 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.